UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2384



DANIEL WOODS,

                                              Plaintiff - Appellant,

          versus


ELAINE L. CHAO, Secretary, Department of
Labor,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-03-7-2)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Woods, Appellant Pro Se.     Kasey Warner, United States
Attorney, Kelly Rixner Curry, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel Woods seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

granting summary judgment to the Defendant in his civil action

under Title VII, the Rehabilitation Act, and the Age Discrimination

in Employment Act.     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              This appeal period is

“mandatory and jurisdictional.”          Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

August 27, 2004.       The notice of appeal was filed on October 27,

2004.   Accordingly, the appeal was filed one day late.            Because

Woods failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process



                                  - 2 -
        DISMISSED




- 3 -